DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 pending upon entry of amendment filed on 3/1/21.

3.	The information disclosure statement (IDS) submitted on 3/1/21 has been considered. 
The list of copending applications on IDS filed on 3/1/21 has been considered and the copy is treated as PTO-1449.

4.	IN light of Applicant’s amendment to the claims filed on 3/1/21 and the response filed on 3/1/21, the rejections under 35 U.S.C. 102(a)(1)(2) and 103 (see sections 5-13 of the office action mailed on 8/24/20) have been withdrawn.

5.	The following rejections remain.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


7.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,865,487 (IDS reference). 

The ‘487 patent claims a method of generating antigen specific regulatory B cells in a mammalian subject comprising administering a composition comprising a first  synthetic nanocarrier coupled to an immunosuppressant and a second nanocarrier composition comprising a therapeutic protein.  It would obvious to administer the nanoparticle as a solution, such as a saline solution, for example.  Additionally, the ‘487 patent disclose the compositions encompass a nanocarrier suspended in saline (see column 32, in particular).  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the immunosuppressant is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the '487 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The '487 patent teaches that the immunosuppressant is an mTOR inhibitor, which is specifically disclosed to encompass rapamycin.  The '487 publication claims polymeric nanoparticles, an aspect ratio greater than 1:1, that the immunosuppressant is less than 50% of the nanocarrier, and that the diameter of the nanocarrier is greater than 100nM.  The method would inherently also result in increase in CD4+ regulatory T cells.  The '487 patent specifically discloses that the therapeutic proteins encompass pegloticase. 

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.


The ‘815 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘815 patent claims that the rapamycin in the composition is effective to generate a tolerogenic immune response. It would obvious to administer the nanoparticle composition to a subject for generating said tolerogenic immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘815 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the '815 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘815 patent claims polymeric nanoparticles, an aspect ratio greater than 1:1, that the immunosuppressant is between 2 and 25% of the nanocarrier, and that the diameter of the nanocarrier is greater than 110 nM.  The '815 patent specifically discloses that the therapeutic proteins encompass pegloticase. 

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

9.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,289,477 (of record). 

The ‘477 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘477 

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

10.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,357,482 (of record). 

The ‘482 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘482 patent claims that the rapamycin in composition is effective to reduce an undesired T cell response. It would obvious to administer the nanoparticle composition to a subject for generating reducing said undesired T cell immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘482 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A 

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

11.	Claims 1-8, 10-12, 16, 23, 25,30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,295,718 (of record). 

The ‘718 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘718 patent claims that the composition is effective to reduce an undesired immune response against the protein. It would obvious to administer the nanoparticle composition to a subject for generating reducing said undesired T cell immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘718 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the ‘718 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘718 patent claims polymeric nanoparticles, as aspect ratio greater than 1:1, that the rapamycin is between 2 and 

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

12.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-13, 21, 32, 37, 69-73 of Application 13/457,936. 

The ‘936 application claims a method of generating antigen specific regulatory CD8+ T cells in a mammalian subject comprising administering a composition comprising a first  synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition comprising a therapeutic protein.  It would obvious to administer the nanoparticle composition as a solution, such as in a saline solution, for example.  Additionally, the ‘936 application discloses that the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the ‘718 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘936 application claims polymeric nanoparticles, as aspect ratio greater than 1:1, that the rapamycin is between 2 and 25% of the nanocarrier, and that the diameter of the nanocarrier is greater than 110 nM.  The '936 application specifically discloses that the therapeutic proteins encompass pegloticase. 



13.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Application 13/458,220. 

The ‘220 application claims a method of reducing a T cell response comprising administering to a subject a composition comprises a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  It would obvious to administer the nanoparticle as a solution, such as in a saline solution, for example.  Additionally, the ‘220 application discloses that the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the '220 application would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘220 application claims polymeric nanoparticles, as aspect ratio greater than 1:1, that the immunosuppressant is between 2 and 25% of the nanocarrier, and that the diameter of the nanocarrier is greater than 110 nM.  The ‘220 application specifically discloses that the therapeutic proteins encompass pegloticase.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

14.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Application 14/161,660. 


As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

15.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Application 14/269,047, 14/269,048, 14/296,204, 14/613,170, 14/810,418, 14/810,427, 14/810,442, 14/810,450, 14/810,457, 14/810,466, 14/810,472, 14/810,476, 15/050,397, 15/061,096, or 15/061,204.

 The above identified applications claim a method or composition comprises a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein, and disclose peglicose as the therapeutic protein.  The claims are rejected ground of nonstatutory double patenting for the same reasons already set forth above.


16.	No claims are allowable.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 15, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644